Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 12 is allowable because the claimed features first cut-out portion having a right opening end, a left closed end, and a first height along a longitudinal axis of the dental implant unit by cutting out a cuff of the abutment, which is disposed between an upper end and a lower end of the abutment and is configured to contact a gingiva; forming a second cut-out portion having a left opening end, a right closed end, and a second height along the longitudinal axis of the dental implant unit being less than the first height by cutting out the cuff of the abutment, wherein the first and second cut-out portions of the cuff are configured to be in contact with the gingiva, the right opening end of the first cut-out portion and the left opening end of the second cut-out portion are configured to directly face the gingiva, and the left closed end of the first cut-out portion and the right closed end of the second cut-out portion are located at an outer circumference of the cuff; applying a soft membrane which completely fills the first cut-out portion and the second cut-out portion, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        4/6/2021